DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/21/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a memory device configured to" in claim 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu, US-20210200220-A1, and in view of Huang et al., US-20210020045-A1, hereinafter referred to as Zhu and Huang. 
As per claim 1
Zhu discloses [a] virtual lane estimation system comprising (a method of path planning using a multi-layer grid searching algorithm to position an ADV in a target position, The perception can include the lane configuration - Zhu ¶16 & ¶37): 
a memory device configured to store a road map that corresponds to a portion of a road ahead of a vehicle (For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POIs of certain locations. Alternatively, such location and MPOI information may be cached locally in a persistent storage device of perception and planning system 110. – Zhu Fig 1 + ¶29);
a sensor configured to observe a plurality of trajectories of a plurality of neighboring vehicles that traverse the portion of the road (In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be still cameras and/or video cameras. – Zhu Fig 2 + ¶24); and 
a computer configured to initialize a recursive self-organizing map as a plurality of points arranged as a two-dimensional grid aligned with the road map, generate a directed graph that contains one or more virtual lanes through the road map in response to the points trained to the plurality of trajectories, and generate a control signal that controls navigation of the vehicle through the portion of the road in response to the one or more virtual lanes in the directed graph (Throttle unit 202 is to control the speed of the motor or engine that in turn controls the speed and acceleration of the vehicle., machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., In operation 910, processing logic generates a path trajectory of the ADV based on the start node, the selected nodes and the goal node to control the ADV to position the ADV at the target position autonomously according to the path trajectory…processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs 2 + 3A + 3B + Fig 4 + FIG. 9 + ¶26, ¶32, ¶41, ¶46, ¶48, ¶66).
Zhu does not specifically disclose train the plurality of points in the recursive self-organizing map in response to the plurality of trajectories.
However, Huang teaches train the plurality of points in the recursive self-organizing map in response to the plurality of trajectories (In some examples, an ML model may comprise a neural network such as, for example, a convolutional neural network (CNN)., includes a depiction of an example grid 600 from FIG. 6A that may be generated based at least in part on a route 602, associated with a start position 604 and/or an end position 606, and overlaid over or otherwise associated with occupancy map 124 (e.g., dimensions of the example grid 600 may correspond with dimensions and/or boundaries of the occupancy map 124). Such a grid may be determined based at least in part on a route-relative coordinate system (e.g., that layers are spaced along a direction of travel and extend in a direction normal thereto)., clustering algorithms (e.g., k-means, k-medians, expectation maximization (EM), hierarchical clustering), association rule learning algorithms (e.g., perceptron, back-propagation, hopfield network, Radial Basis Function Network (RBFN)),- Huang Figs 2 & 4 + ¶40, ¶54, & ¶130).
 	Zhu discloses a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle. Huang teaches an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhu, a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle with an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost, as taught by Huang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2
Zhu does not specifically disclose wherein the training of the recursive self-organizing map uses the plurality of trajectories one at a time.
However, Huang teaches wherein the training of the recursive self-organizing map uses the plurality of trajectories one at a time (In some examples, an ML model may comprise a neural network such as, for example, a convolutional neural network (CNN)., includes a depiction of an example grid 600 from FIG. 6A that may be generated based at least in part on a route 602, associated with a start position 604 and/or an end position 606, and overlaid over or otherwise associated with occupancy map 124 (e.g., dimensions of the example grid 600 may correspond with dimensions and/or boundaries of the occupancy map 124). Such a grid may be determined based at least in part on a route-relative coordinate system (e.g., that layers are spaced along a direction of travel and extend in a direction normal thereto)., clustering algorithms (e.g., k-means, k-medians, expectation maximization (EM), hierarchical clustering), association rule learning algorithms (e.g., perceptron, back-propagation, hopfield network, Radial Basis Function Network (RBFN)),- Huang Figs 2 & 4 + ¶40, ¶54, & ¶130).
Zhu discloses a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle. Huang teaches an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhu, a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle with an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost, as taught by Huang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3
Zhu does not specifically disclose wherein a recurrent layer of the recursive self-organizing map contains a plurality of weights of the plurality of points at an end of the training.
However, Huang teaches wherein a recurrent layer of the recursive self-organizing map contains a plurality of weights of the plurality of points at an end of the training (In some examples, an ML model may comprise a neural network such as, for example, a convolutional neural network (CNN)., includes a depiction of an example grid 600 from FIG. 6A that may be generated based at least in part on a route 602, associated with a start position 604 and/or an end position 606, and overlaid over or otherwise associated with occupancy map 124 (e.g., dimensions of the example grid 600 may correspond with dimensions and/or boundaries of the occupancy map 124). Such a grid may be determined based at least in part on a route-relative coordinate system (e.g., that layers are spaced along a direction of travel and extend in a direction normal thereto)., FIG. 5A-5B illustrate schematic representations of a Gaussian surface 501 fitted to the point cloud 400 of FIG. 4. As shown in FIG. 5A, outliers 510a and 510b may be identified as points in the point cloud 400 that are located that have a standard deviation greater than a threshold standard deviation value and/or that are located at a physical distance greater than a threshold value from the mean of the Gaussian surface 501 (beyond 502 and/or 503)., clustering algorithms (e.g., k-means, k-medians, expectation maximization (EM), hierarchical clustering), association rule learning algorithms (e.g., perceptron, back-propagation, hopfield network, Radial Basis Function Network (RBFN)),- Huang Figs 2 & 4 + ¶40, ¶54, ¶66 & ¶130).
Zhu discloses a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle. Huang teaches an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhu, a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle with an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost, as taught by Huang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4
Zhu further discloses wherein a grid layer of the recursive self-organizing map contains the plurality of trajectories at the end of the training (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66).
As per claim 5
Zhu further discloses wherein the computer is further configured to select a random trajectory from the plurality of trajectories during the training (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66 -– Examiner reasons that since all the possible paths that intersect all the possible nodes, the analysis of the nodes and paths for the selection of the optimum path is accomplished).
As per claim 6
Zhu further discloses wherein the computer is further configured to isolate a first point of the random trajectory (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66 -– Examiner reasons that since all the possible paths that intersect all the possible nodes, the analysis of the nodes and paths for the selection of the optimum path is accomplished).
As per claim 7
Zhu further discloses wherein the computer is further configured to apply the first point to the recursive self-organizing map during the training (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66 -– Examiner reasons that since all the possible paths that intersect all the possible nodes, the analysis of the nodes and paths for the selection of the optimum path is accomplished).
As per claim 8
Zhu further discloses wherein the computer is further configured to isolate a second point of the random trajectory, and apply the second point to the recursive self-organizing map during the training (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs Fig 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66 -– Examiner reasons that since all the possible paths that intersect all the possible nodes, the analysis of the nodes and paths for the selection of the optimum path is accomplished).
As per claim 9
Zhu further discloses wherein the recursive self-organizing map comprises a self-organizing map with an input layer from a current time step, and the input layer is an output layer from a previous time step, and the self-organizing map implements a neural network with the output layer arranged as the two-dimensional grid (While autonomous vehicle 101 is moving along the route, perception and planning system 110 may also obtain real-time traffic information from a traffic information system or server (TIS)…. as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs Fig 3B + Fig 4 + FIG. 9 + ¶30, ¶32, ¶41, ¶46, ¶48, ¶66 --– Examiner reasons that since the required current timestamps relate to input vectors and map updates, and since Zhu discloses constantly updated maps using data provided by the servers, sensors, and GPS, that the vehicle always knows the current timestamp of each updated layer).
As per claim 10
Zhu discloses [a] method for virtual lane estimation comprising (a method of path planning using a multi-layer grid searching algorithm to position an ADV in a target position, The perception can include the lane configuration - Zhu ¶16 & ¶37): 
reading a road map that corresponds to a portion of a road ahead of a vehicle (The location server provides location services and the MPOI server provides map services and the POIs of certain locations. Alternatively, such location and MPOI information may be cached locally in a persistent storage device of perception and planning system 110., Localization module 301 (also referred to as a map and route module) manages any data related to a trip or route of a user., The perception can include the lane configuration…The lane configuration includes information describing a lane or lanes – Zhu Fig 1 + ¶29, ¶36, & ¶37);
initializing a recursive self-organizing map as a plurality of points arranged as a two-dimensional grid aligned with the road map using a computer of the vehicle (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, processing logic iteratively performs operations 906-908 from a start node until a goal node – Zhu Figs 3B + Fig 4 + FIG. 9 + ¶32 & ¶66); 
observing a plurality of trajectories of a plurality of neighboring vehicles that traverse the portion of the road using a sensor of the vehicle (In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be still cameras and/or video cameras. – Zhu Fig 2 + ¶24); 
generating a directed graph that contains one or more virtual lanes through the road map in response to the points trained to the plurality of trajectories (Localization module 301 (also referred to as a map and route module) manages any data related to a trip or route of a user., The perception can include the lane configuration…The lane configuration includes information describing a lane or lanes, A-star does this by maintaining a tree of paths originating at the start node and extending those paths one edge at a time until its termination criterion is satisfied. At each iteration of its main loop, A-star determines which of its paths to extend based on the cost of the path and an estimate of the cost required to extend the path all the way to the goal node. – Zhu Fig 6 + ¶36, ¶37 & ¶51); and
controlling a power plant to navigate the vehicle through the portion of the road in response to the one or more virtual lanes in the directed graph (Throttle unit 202 is to control the speed of the motor or engine that in turn controls the speed and acceleration of the vehicle., In operation 910, processing logic generates a path trajectory of the ADV based on the start node, the selected nodes and the goal node to control the ADV to position the ADV at the target position autonomously according to the path trajectory – Zhu Figs 2 + 3A + ¶26, ¶66).
Zhu does not specifically disclose training the plurality of points in the recursive self-organizing map in response to the plurality of trajectories.
However, Huang teaches training the plurality of points in the recursive self-organizing map in response to the plurality of trajectories (In some examples, an ML model may comprise a neural network such as, for example, a convolutional neural network (CNN)., includes a depiction of an example grid 600 from FIG. 6A that may be generated based at least in part on a route 602, associated with a start position 604 and/or an end position 606, and overlaid over or otherwise associated with occupancy map 124 (e.g., dimensions of the example grid 600 may correspond with dimensions and/or boundaries of the occupancy map 124). Such a grid may be determined based at least in part on a route-relative coordinate system (e.g., that layers are spaced along a direction of travel and extend in a direction normal thereto)., clustering algorithms (e.g., k-means, k-medians, expectation maximization (EM), hierarchical clustering), association rule learning algorithms (e.g., perceptron, back-propagation, hopfield network, Radial Basis Function Network (RBFN)),- Huang Figs 2 & 4 + ¶40, ¶54, & ¶130).
Zhu discloses a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle. Huang teaches an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhu, a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle with an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost, as taught by Huang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11
Zhu does not specifically disclose wherein the training of the recursive self-organizing map uses the plurality of trajectories one at a time.
However, Huang teaches wherein the training of the recursive self-organizing map uses the plurality of trajectories one at a time (In some examples, an ML model may comprise a neural network such as, for example, a convolutional neural network (CNN)., includes a depiction of an example grid 600 from FIG. 6A that may be generated based at least in part on a route 602, associated with a start position 604 and/or an end position 606, and overlaid over or otherwise associated with occupancy map 124 (e.g., dimensions of the example grid 600 may correspond with dimensions and/or boundaries of the occupancy map 124). Such a grid may be determined based at least in part on a route-relative coordinate system (e.g., that layers are spaced along a direction of travel and extend in a direction normal thereto)., clustering algorithms (e.g., k-means, k-medians, expectation maximization (EM), hierarchical clustering), association rule learning algorithms (e.g., perceptron, back-propagation, hopfield network, Radial Basis Function Network (RBFN)),- Huang Figs 2 & 4 + ¶40, ¶54, & ¶130).
Zhu discloses a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle. Huang teaches an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhu, a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle with an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost, as taught by Huang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 12
Zhu does not specifically disclose wherein a recurrent layer of the recursive self-organizing map contains a plurality of weights of the plurality of points at an end of the training.
However, Huang teaches wherein a recurrent layer of the recursive self-organizing map contains a plurality of weights of the plurality of points at an end of the training (In some examples, an ML model may comprise a neural network such as, for example, a convolutional neural network (CNN)., includes a depiction of an example grid 600 from FIG. 6A that may be generated based at least in part on a route 602, associated with a start position 604 and/or an end position 606, and overlaid over or otherwise associated with occupancy map 124 (e.g., dimensions of the example grid 600 may correspond with dimensions and/or boundaries of the occupancy map 124). Such a grid may be determined based at least in part on a route-relative coordinate system (e.g., that layers are spaced along a direction of travel and extend in a direction normal thereto)., FIG. 5A-5B illustrate schematic representations of a Gaussian surface 501 fitted to the point cloud 400 of FIG. 4. As shown in FIG. 5A, outliers 510a and 510b may be identified as points in the point cloud 400 that are located that have a standard deviation greater than a threshold standard deviation value and/or that are located at a physical distance greater than a threshold value from the mean of the Gaussian surface 501 (beyond 502 and/or 503)., clustering algorithms (e.g., k-means, k-medians, expectation maximization (EM), hierarchical clustering), association rule learning algorithms (e.g., perceptron, back-propagation, hopfield network, Radial Basis Function Network (RBFN)),- Huang Figs 2 & 4 + ¶40, ¶54, ¶66 & ¶130).
Zhu discloses a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle. Huang teaches an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhu, a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle with an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost, as taught by Huang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 13
Zhu further discloses wherein a grid layer of the recursive self-organizing map contains the plurality of trajectories at the end of the training (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66).
As per claim 14
Zhu further discloses wherein the training includes selecting a random trajectory from the plurality of trajectories (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66 -– Examiner reasons that since all the possible paths that intersect all the possible nodes, the analysis of the nodes and paths for the selection of the optimum path is accomplished).
As per claim 15
Zhu further discloses wherein the training includes removing a first point of the random trajectory (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66 -– Examiner reasons that since all the possible paths that intersect all the possible nodes the analysis of the nodes, and paths for the selection of the optimum path is accomplished).
As per claim 16
Zhu further discloses wherein the training includes applying the first point to the recursive self-organizing map (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs Fig 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66 -– Examiner reasons that since all the possible paths that intersect all the possible nodes, the analysis of the nodes and paths for the selection of the optimum path is accomplished).
As per claim 17
Zhu further discloses wherein the training includes: removing a second point of the random trajectory; and applying the second point to the recursive self-organizing map (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Fig 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66 -– Examiner reasons that since all the possible paths that intersect all the possible nodes, the analysis of the nodes and paths for the selection of the optimum path is accomplished).
As per claim 18
Zhu further discloses wherein the recursive self-organizing map comprises a self-organizing map with an input layer from a current time step, and the input layer is an output layer from a previous time step (While autonomous vehicle 101 is moving along the route, perception and planning system 110 may also obtain real-time traffic information from a traffic information system or server (TIS)…. as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Fig 3B + Fig 4 + FIG. 9 + ¶30, ¶32, ¶41, ¶46, ¶48, ¶66).
As per claim 19
Zhu further discloses wherein the self-organizing map implements a neural network with the output layer arranged as the two-dimensional grid (While autonomous vehicle 101 is moving along the route, perception and planning system 110 may also obtain real-time traffic information from a traffic information system or server (TIS)…. as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Fig 3B + Fig 4 + FIG. 9 + ¶30, ¶32, ¶41, ¶46, ¶48, ¶66 --– Examiner reasons that since the required current timestamps relate to input vectors and map updates, and since Zhu discloses constantly updated maps using data provided by the servers, sensors, and GPS, that the vehicle always knows the current timestamp of each updated layer).
As per claim 20
 Zhu discloses [a] vehicle comprising: a memory device configured to store a road map that corresponds to a portion of a road ahead of the vehicle (a method of path planning using a multi-layer grid searching algorithm to position an ADV in a target position, The perception can include the lane configuration - Zhu ¶16 & ¶37);
a sensor configured to observe a plurality of trajectories of a plurality of neighboring vehicles that traverse the portion of the road (In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be still cameras and/or video cameras. – Zhu Fig 2 + ¶24);
a computer configured to initialize a recursive self-organizing map as a plurality of points arranged as a two-dimensional grid aligned with the road map, generate a directed graph that contains one or more virtual lanes through the road map in response to the points trained to the plurality of trajectories, and generate a control signal that controls navigation of the vehicle through the portion of the road in response to the one or more virtual lanes in the directed graph (machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, algorithms 124 may include an algorithm or model to perform path planning using a multi-layer grid searching algorithm to position the ADV in a target position, which may include an algorithm or model to define a first layer grid including a first set of one or more nodes, an algorithm or model to define a second layer grid including a second set of one or more nodes, an algorithm or model to search in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location., Perception and planning system 110 further includes a searching algorithm/models 314 to store searching algorithm/models, multi-layer grid module 308 includes, but is not limited to, first-layer grid module 401, second-layer grid module 402, search module 403, and cost module 404, selection module 405 and trajectory generator 406, which work together using searching algorithms or models 314 to control the ADV to position the ADV at a target position autonomously according to the path trajectory., processing logic iteratively performs operations 906-908 from a start node until a goal node. – Zhu Figs 3B + Fig 4 + FIG. 9 + ¶32, ¶41, ¶46, ¶48, ¶66); and 
a power plant configured to propel the vehicle in response to the control signal (Throttle unit 202 is to control the speed of the motor or engine that in turn controls the speed and acceleration of the vehicle., In operation 910, processing logic generates a path trajectory of the ADV based on the start node, the selected nodes and the goal node to control the ADV to position the ADV at the target position autonomously according to the path trajectory – Zhu Figs 2 + 3A + ¶26, ¶66).
Zhu does not specifically disclose train the plurality of points in the recursive self-organizing map in response to the plurality of trajectories.
However, Huang teaches train the plurality of points in the recursive self-organizing map in response to the plurality of trajectories (In some examples, an ML model may comprise a neural network such as, for example, a convolutional neural network (CNN)., includes a depiction of an example grid 600 from FIG. 6A that may be generated based at least in part on a route 602, associated with a start position 604 and/or an end position 606, and overlaid over or otherwise associated with occupancy map 124 (e.g., dimensions of the example grid 600 may correspond with dimensions and/or boundaries of the occupancy map 124). Such a grid may be determined based at least in part on a route-relative coordinate system (e.g., that layers are spaced along a direction of travel and extend in a direction normal thereto)., clustering algorithms (e.g., k-means, k-medians, expectation maximization (EM), hierarchical clustering), association rule learning algorithms (e.g., perceptron, back-propagation, hopfield network, Radial Basis Function Network (RBFN)),- Huang Figs 2 & 4 + ¶40, ¶54, & ¶130).
Zhu discloses a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle. Huang teaches an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhu, a path planning method and system for autonomous vehicles that utilizes map and sensor data to detect objects, split maps into multiple nodes, calculate using neural networks multiple paths to reach the destination at the lowest cost and issue control signals to navigate the vehicle with an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle using data structures generated using sensor data, and neural networks to break down the map and sensor data into nodes on grids to minimize the travel cost, as taught by Huang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.A.S./Examiner, Art Unit 3668        
                                                                                                                                                                                                /Thomas Ingram/Primary Examiner, Art Unit 3668